Citation Nr: 0431127	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-14 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating) due to service-
connected disability.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from November 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO rating decision which denied 
service connection for PTSD, denied entitlement to a TDIU 
rating due to service-connected disability, and found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia.  
In August 2002 the veteran testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  
In January 2003 the Board determined that further development 
was necessary for these issues.  Pursuant to regulations in 
effect at that time (but no longer in effect), the Board had 
direct case development authority.  By June 2003 decision the 
Board found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia.  A review of the file appears 
to show that the veteran has appealed that issue to the U.S. 
Court of Appeals for Veterans Claims (Court).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran served in the U. S. Navy 
on the USS Detroit and the USS Ticonderoga.  He contends that 
he has PTSD based on non-combat stressors.  On VA examination 
in July 2001, a psychologist diagnosed PTSD based on reported 
inservice experiences.  These reported stressors, however, 
have not been independently corroborated.  

By June 2003 decision the Board adjudicated an unrelated 
issue, finding that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia.  In the June 2003 decision 
introduction, the Board noted that pursuant to regulations in 
effect at that time, the Board had direct case development 
authority.  The Board then found that further development was 
necessary for the issue of entitlement to service connection 
for PTSD.  It was also noted that since the issue of 
entitlement to TDIU rating was inextricably intertwined with 
the issue of service connection for PTSD, the decision 
concerning the TDIU issue would also be deferred.  In 
reviewing the development request, it appears that not all of 
the requested development has been completed.  Thus, the 
Board finds that this matter must be remanded to the RO in 
order to complete the necessary development.  

The record reflects that the veteran's service personnel 
records have yet to be associated with the claims file or 
otherwise accounted for.  The RO should therefore attempt to 
locate these records.  

The veteran has reported several stressor events which he 
claims are related to his PTSD.  These stressor events are 
documented in his testimony given at the September 1999 RO 
hearing, the August 2002 videoconference hearing, and a 
letter received from him in September 2003.  His reported 
stressor events include (1) upon reporting for duty on the 
USS Detroit he sat in a chair from which a large machete-like 
knife protruded between his legs; (2) a racial "riot" and 
racial tensions aboard the USS Detroit; (3) encountering 
typhoons, waterspouts, and hurricanes while touring the 
Atlantic on the USS Detroit; (4) working on a flight line at 
the Naval Air Station in Corpus Christi, Texas, and was 
exposed to constant jet blasts and loud noises; (5) racial 
tension aboard the USS Ticonderoga; (6) while below decks 
aboard the USS Ticonderoga, he heard an aircraft crash into 
the ship; (7) being denied shore leave resulting in a 
confrontation with his warrant officer and 10 days in the 
brig; (8) being the victim of an assault and threats of 
assaults; (9) working long hours in confined spaces of the 
engine room of the USS Ticonderoga with temperatures ranging 
from 90 to 125 degrees; (10) coming under sabotage threat and 
the USS Ticonderoga went dead in the water and for 
approximately 32 hours, while under armed guard, he and other 
petty officers were down in the engine rooms dismantling and 
inspecting the main turbines and he feared he might encounter 
sabotaged equipment; (11) while in a war zone (Gulf of 
Tonken) aboard the USS Ticonderoga he was on duty for four 
hours and off duty for four hours; and (12) being involved in 
an anti-submarine warfare task group where constant 
surveillance was needed.  A review of the record shows that 
no attempt has been made to verify the veteran's reported 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  Although there may be discrepancies 
in the veteran's reported stressors, on remand, the RO should 
make an attempt to verify the claimed stressors.  See MANUAL 
M21-1, Part IV, paragraph 11.38(f) (Change 65, October 28, 
1998).  

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  The RO should contact the appropriate 
State or Federal agency and obtain all 
available service personnel records for 
the veteran.  If no such service 
personnel records can be found, or if 
they have been destroyed, the RO should 
ask for specific confirmation of that 
fact.  

2.  The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide information 
that might corroborate the veteran's 
alleged in-service stressors, detailed 
above.  The veteran served in the U. S. 
Navy on the USS Detroit and the USS 
Ticonderoga.  If the information is 
insufficient to submit the request to 
USASCRUR, this should be documented and 
the veteran should be so informed, so 
that he has the opportunity to submit the 
needed information.  

3.  Following receipt of a response from 
USASCRUR, if there are any verified 
stressors, the RO should list the 
verified stressors and make arrangements 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disorder present, and specifically to 
determine whether PTSD is present, and, 
if so, whether it is linked to the 
veteran's verified inservice stressor(s).  
Any stressors that have been verified 
should be made known to the examiner.  
The RO should send the claims folder to 
the examiner for review.  All indicated 
psychological testing should be 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified stressor.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
verified stressor experienced during 
service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  A 
complete rationale for all opinions 
expressed must be provided.

4.  The RO should then readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER`
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


